Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Applicant's amendments filed on 10/29/2021 have been fully considered and are persuasive.  
	The following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Applicant' s claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “wherein each storage device group of the plurality of storage device groups is dynamically allocated a corresponding amount of resource tokens by the storage control system based at least in part on relative workload demands of the storage device groups; and determining, by the storage control system, a number of allowed resource tokens to allocate to the client application, wherein the number of allowed resource tokens 1s determined as a function of (1) the resource token request value, (ii) a sum total of resource tokens requested by other client applications for accessing the target storage device group, and (iii) a total amount of resource tokens currently allocated to the target storage device group to which the I/O request is directed” in combination with other limitations as recited in independent claims and further in view of the application specification and Applicant’s arguments. As per Chen’s reference (Pub. No. US2007/0101033) discloses only generating and granting a token to a resource allocation group wherein the request information may be obtained from a group of request storage devices associated with the resource allocation group and the resource, whereas Aggarwal’s reference (Pub. No. US2020/036682) only teach determine an initial amount of resource tokens 218 to allocate to an application 208, the resource server 202 can use resource threshold levels. In addition, as Ahmed’s reference (Pub. No. US2008/0155100) only teach the allocation of resources to consumers may be determined in accordance with the resource ownership and share rights of the consumer on behalf of which the 

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184